DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/935,526 filed 07/22/2020 by Gert Christian Voigt, Christoph Glassl, Florian Schels, Dirk Hoefner, Steffen Walter, Michael Bayer, Tamas Gyulai, and Waldemar Bauer.
Claims 1-20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by HAN (US 2016/0308186 A1).
With respect to claim 1.  HAN teaches a battery module 100 that includes a plurality of battery cells 10 (paragraph 0042).  There are end plates 60 formed on either end of the battery cell stacks (paragraph 0042 and Figure 1).  The end plates 60 are provided as ap air on both ends of the battery cells 10 (paragraph 0047).  The end plates 60 prevent expansion of the battery cells and maintain resistance characteristics of the battery cells thereby preventing deterioration of the electric characteristics of the battery cells (paragraph 0047).   Each of the end plates 60 include a base plate and flanges (paragraph 0048).  The flanges function as coupling structures between the endplates and another member (paragraph 0048).  The end plates are coupled to each other through the side plates 40, the side plates combine, such as being attached to, the end plates provided as a pair (paragraph 0050).  First ends of the side plates are coupled to the end plates 60 (paragraph 0050).  Coupling holes are formed in the end portions of the plates 40, and the flanges of the end plate, and are connected by screws or the like through the coupling holes (paragraph 0050).  The end plates 20, 30, 40, and 60  are taken to be the claimed clamping device (paragraph 0042) and the pair of end plates 60 are taken to be the claimed delimiting element (paragraph 0047 and Figure 1).  These end plates prevent expansion of the battery cells, and maintain resistance characteristics of the battery cells (paragraph 0047) and is therefore taken to be designed to transmit traction force and to pull them toward one another.  
Spacers 50 are disposed between battery cells 10, each spacer 50 being positioned between two adjacent battery cells (paragraph 0055).  The spacers absorbs pressure between the neighboring battery cells, such as when the battery cells swell during charging and discharging operations (paragraph 0055).  Multilayer insulation sheet 55 may be positioned within a corresponding spacer 50 (paragraph 0068).  The multilayer insulation sheets 55 are disposed in openings of the spacers 50 (paragraph 0068).  The spacer 50 is taken to be the claimed frame element (paragraph 0069), and as can be seen in Figure 3 includes a circumferential part and a free volume, the free volume being the opening OP.  
With respect to claim 2.  HAN teaches the multi-layered insulation sheets 55 are disposed in the openings OP of the spacers 50 (paragraph 0068).  The insulation sheet 55 may be interference fit within the opening, the multi-layer insulation sheet 55 may be fixed between the adjacent battery cells with pressure (paragraph 0067).  The insulation sheets 55 may function as spaces that absorb compression of the battery cells, such as when the cells undergo swelling (paragraph 0081).  
With respect to claim 3.  HAN notes that the voids in the insulation sheets 55 may provide spaces sufficient to absorb central swelling of the battery cells, the voids may provide spare spaces for absorbing an external pressure and swelling of the battery cells (paragraph 0081).  This is taken to describe the claimed counter pressure.  Such counter pressure is taken to be at least greater than an atmospheric pressure prevailing in an environment of the battery, else the battery would not be swelling in the first place, and is less than the contract pressure, as the voids are taken to absorb the pressure.  
With respect to claims 4 and 11.  HAN teaches the insulation layers 55 have elasticity, and are made of a material that are capable of returning to their original form (paragraph 0083) and is therefore taken to be analogous to a mechanical spring element.
With respect to claims 5 and 12-13.  HAN teaches the multi-layer insulation sheets 55 disposed between adjacent cells together with, and disposed within the spacers 50 (paragraph 0068).  These sheets 55 are designed to be compressed (paragraph 0081) and is taken to be the claimed compression film.  
With respect to claims 6 and 14-17.  HAN teaches each of the battery cells include a case 11 with an electrode assembly disposed in the case 11 (paragraph 0044 and Figure 3).  
With respect to claims 7 and 18-20.  HAN teaches as seen in Figures 2-3, the spacers 50 are formed in sections as a part of an outer shell of the adjacent batteries.  
With respect to claim 8.  HAN teaches the end plates 60 are coupled to each other through the side plates 40 (paragraph 0050).  The side plates 40 combine, attach to, the end plates (paragraph 0050).  The side plates are coupled with the end plates with bolts for example (paragraph 0050) and are taken to be a materially bonded manner in a predetermined region (paragraph 0050).  
With respect to claim 9.  HAN teaches the spacers 50 may be compressed in a state in which pressure is applied to the spacers to make contact with the side plate (paragraph 0094 and Figure 8B).  As seen in Figure 2 the distance between individual frame members are separated by a distance of the width of the cell 10.  
With respect to claim 10.  HAN teaches the cells have a prismatic shape (paragraph 0043 and Figure 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PARK (US 2013/0252063 A1) – PARK teaches a battery module that includes a housing 110 a plurality of unit batteries 120, and barriers 140 disposed between the unit batteries (paragraph 0037).  The housing 110 surround the unit batteries and includes an end plate 114 parallel to a first surface 112a of the restraint 112 and may be coupled together (paragraph 0038).  The end plates 114 and the restrainer 112 may be coupled to each other by bolts (paragraph 0039).  The barrier 140 is disposed between the unit batteries 120 and are taken to compress upon swelling of the batteries (paragraph 0046).  The barrier 140 includes an inner region 142 disposed in the center of an outer region 144, the inner region 142 may be a softer material than the outer region, and may have elasticity (paragraphs 0048-0049).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722